 

ase 3.2U-CV- - - TOITZO- Page I or 2

THE STATE Department of Natural Resources

of
JALASKA DIVISION OF MINING, LAND & WATER

Southcentral Regional Land Office

 

GOVERNOR MIKE DUNLEAVY 550 West 7th Avenue, Suite 900C

Anchorage, Alaska 99501-3577
Main: 907.269.8503

TTY: 711 or 800-770-8973

Fax: 907.269.8913

 

January 2, 2020 Certified Mail # 7019 1120 0000 6754 4315
Return Receipt Requested

Scandies Rose Fishing Company

Attn: Gelia Cooper

3615 Olympus Dr NE

Bremerton, WA 98310

Re: FV Scandies Rose- ADL 233519
To Whom It May Concern,

The Alaska Department of Natural Resources, Division of Mining, Land & Water would like to
advise you that the sinking’ of the FV Scandies Rose on State-owned submerged lands located
south of Sutwik Island is an incident for which you are financially responsible. Under AS
30.30.010 the abandonment of a vessel upon public water, or at a port or harbor, of the state without
consent of the agency having jurisdiction is prohibited. The abandonment of your vessel on
tidelands and/or submerged lands of the state are not authorized under AS 38.05.020 and 38.05.035
and constitutes an unauthorized trespass on public lands. Current information indicates the vessel
remains at this location.

As the responsible party you are also required to contact the Alaska Department of Environmental
Conservation (ADEC) in regard to any pollution discharge resulting from this incident. Please
contact ADEC Central Office at (907) 269-3063 during normal business hours or (800) 478-9300
outside normal business hours.

Based on the current status of the incident, you are requested to submit plans to this office no later
than February 3, 2020 indicating how you plan to remove the FV Scandies Rose and any
associated solid waste, oil, and/or hazardous substances.

Your actions will be considered by the Department of Law in determining the amount of civil
penalty assessed as a result of the grounding, if any.

If you have any questions, please contact me at (907) 269-8565 (voice), (907) 269-8913 (fax), or
by email at ben.hagedorn@alaska.gov. Please add ADL 233519, the DNR case number, on any
correspondence.

Ben Hagedorn
Natural Resource Manager
Case 3:20-cv-05376-BHS Document 19-1 Filed 07/01/20 Page 2 of 2
Page 2 of 2

cc: Bernie Nowicki, DEC, via email
Jeanette Alas, ADFG, via email
